DETAILED ACTION
This Non-Final action is responsive to the continuation filed 8/30/2021 and IDS filed 9/1/2021. (note: Examiner contacted applicants representative Samuel J. Guerra on 9/9/2021 for a Proposed Examiners Amendment, however no agreement could be reached at the time.)

In the continuation Claims 1-6 and 8-27 are pending. Claim 7 remains canceled. Claim 27 is new. Claims 1, 22 and 23 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 has been entered, and considered by the examiner.


Withdrawn Rejections
The 35 U.S.C. 103(a) rejections of claims 1-6 and 8-24 with cited references of Chai (U.S. Pub 2017/0195736) in view of Hill (U.S. Pub 2012/0060092) has been withdrawn in light of the amendment.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-6 and 8-24 are rejected while claims 25-26 are under 35 U.S.C. 103 as being unpatentable over Chai (U.S. Pub 2017/0195736, filed Dec.31, 2015 & previously cited in the IDS dated 5/9/2018) in view of Slocum (U.S. Pub 2009/0259957, filed April 7, 2009).
Regarding Independent Claims 1, 22 and 23, Chai discloses A method comprising: at an electronic device in communication with a display and one or more input devices: 
Receiving via the one or more input devices a user input corresponding to a request to display a media browsing user interface: in response to receiving the user input corresponding to the request to display the media browsing user interface displaying on the display,, the media browsing user interface wherein the media browsing user interface includes: a plurality of representations of suggested media items available on the electronic device via different media sources, wherein: the plurality of representations displayed overlaid on top of first representative content that corresponds to a representation of a first media item of the suggested media items that currently has focus (see paragraphs 144-146 & figs. 16A-16F, discloses a plurality of media items from ; 
Information indicating a source of the first media item that currently has focus (see Fig. 16A numeral 960 denotes a source of the first media item such as NBC having focus); Chai discloses presentation of tiles horizontally that depicts the current item having focus including its source information. However the suggested media items are not located on top of the first representative content having the focus, instead the focus item is presented in an expanded tile view to distinguish it from the tiles not having focus. Chai fails to teach presentation overlaid on top of first presentative content.

Slocum discloses:
while displaying the plurality of representations of suggested media items in the user interface overlaid on top of the first representative content, receiving, via the one or more input devices, an input corresponding to a request to navigate through the plurality of representations of suggested media items (see abstract & Fig. 4C & 4D & paragraphs 47-51, depicts media items overlaid on top of a first representative content such as a current live TV image either horizontally or vertically. Further teaching navigation through the list via input); and 
in response to receiving the input corresponding to the request to navigate through the plurality of representations of media items: transitioning a representation of a second media item of the suggested media items to having focus instead of the first media item having focus (see abstract & Fig. 4C & 4D & paragraphs 47-51, discloses receiving a ; and 
without causing playback, on the display, of the second media item, replacing display of the first representative content with second representative content that corresponds to the second media item (see abstract & Fig. 4C & 4D & paragraphs 47-51, discloses replacing display of the first content with the second content); and
 replacing display of the information indicating the source of the first media item with information indicating a source of the second media item (see abstract & Fig. 4C & 4D & paragraphs 47-51, discloses replacing display of the first content with the second content); It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated known media navigation techniques into Chai. One motivation is to allow presentation of channel suggestions without interrupting a current broadcast/channel information currently being viewed thereby improving overall user navigation.

Regarding Dependent claim 2, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes a still image that corresponds to the first media item; and the second representative content that corresponds to the second media item includes a still image that corresponds to the second media item (see paragraphs 144-146 & figs. 16A-16F, discloses a still image as description information for the media item having focus). 

Regarding Dependent claim 3, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes a video that corresponds to the first media item; and the second representative content that corresponds to the second media item includes a video that corresponds to the second media item (see paragraphs 144-146 & figs. 16A-16F, discloses that the description information of the media item includes a video). Regarding Dependent claim 4, with dependency of claim 1, Chai discloses after receiving the input corresponding to the request to navigate through the plurality of representations of suggested media items, receiving, via the one or more input devices, a second input corresponding to a request to navigate further through the plurality of representations of suggested media items; and in response to receiving the second input corresponding to the request to navigate further through the plurality of representations of suggested media items, revealing, in the media browsing user interface, one or more representations of trending media items available on the electronic device, wherein the representations of the trending media items were not displayed in the media browsing user interface before receiving the second input corresponding to the request to navigate further through the plurality of suggested media items (see paragraph 135, describes presenting trending items along with user recently accessed items). Regarding Dependent claim 5, with dependency of claim 1, Chai discloses wherein the first media item is included in the suggested media items because a user of the electronic device has selected the first media item to be included in the media browsing user interface, and the second media item is included in the suggested media items based on prior viewing activity of the user with respect to media on the electronic device (see paragraph 102 regarding recently viewed Regarding Dependent claim 6, with dependency of claim 5, Chai discloses wherein: the second media item is part of a collection of episodic media; the collection of episodic media includes media items available via a first content provider and a second content provider; the second media item is available via the second content provider but not via the first content provider; and the second media item was selected for inclusion in the suggested media items based on viewing activity of the user with respect to media items in the collection of episodic media that are available via the first content provider (see paragraphs 144-147 & figs. 16A-16F, discloses different episodes of media).
Regarding Dependent claim 8, with dependency of claim 1, Chai discloses in accordance with a determination that a respective media item of the suggested media items is a new episode in a collection of episodic media that a user of the electronic device has been watching, and that the user has not yet watched the new episode, prioritizing display of a representation of the respective media item in the representations of the suggested media items based on the recency of the user's entitlement to access the respective media item (see paragraph 135, describes presenting trending items along with user recently accessed items). Regarding Dependent claim 9, with dependency of claim 1, Chai discloses in accordance with a determination that a user of the electronic device has partially watched the first media item, the first representative content that corresponds to the first media item includes a visual indicator of a playback progress for the first media item; and in accordance with a determination that the user Regarding Dependent claim 10, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes information indicating why the first media item is included in the suggested media items, and the second representative content that corresponds to the second media item includes information indicating why the second media item is included in the suggested media items (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 11, with dependency of claim 1, Chai discloses wherein: the first representative content that corresponds to the first media item includes information indicating a source of the first media item, and the second representative content that corresponds to the second media item includes information indicating a source of the second media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 12, with dependency of claim 1, Chai discloses receiving, via the one or more input devices, an input corresponding to a selection of a respective representation of a respective media item of the suggested media items; and in response to receiving the input corresponding to the selection of the respective representation of the respective media item: Regarding Dependent claim 13, with dependency of claim 12, Chai discloses wherein the input corresponding to the request to navigate through the plurality of suggested media items corresponds to a request to navigate through the plurality of suggested media items in a first direction, and the method further comprises: receiving, via the one or more input devices, a second input corresponding to a request to navigate further through the plurality of suggested media items in a second direction, different from the first direction; in response to receiving the second input corresponding to the request to navigate further through the plurality of suggested media items, revealing, in the media browsing user interface, one or more representations of additional suggested media items available on the electronic device, wherein the representations of the additional suggested media items were not displayed in the media browsing user interface prior to receiving the second input; receiving, via the one or more input devices, an input corresponding to a selection of a second respective representation of a second respective media item of the additional suggested media items; and in response receiving the input corresponding to the selection of the second respective representation of the second respective media item, displaying, on the display, a media information page corresponding to the second respective media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 14, with dependency of claim 12, Chai discloses while the media application corresponding to the respective media item is displayed on the display, receiving, via the one or more input devices, an input corresponding to a request to navigate backward on the electronic device; and in response to receiving the input corresponding to the request to navigate backward on the electronic device, navigating backward within the media application in accordance with the input (see paragraph 76 discloses navigation controls for playback of the media items). Regarding Dependent claim 15, with dependency of claim 1, Chai discloses a respective suggested media item is included in the suggested media items based on prior user action that occurred on a second electronic device, different from the electronic device, and no media application via which the respective suggested media item is available is installed on the electronic device (see paragraphs 53-54, regarding sending the application to the devices while supporting incorporation of an API for executing the media application). Regarding Dependent claim 16, with dependency of claim 15, Chai discloses  receiving, via the one or more input devices, an input corresponding to a selection of a respective representation of the respective suggested media item; and in response to receiving the input corresponding to the selection of the respective representation of the respective suggested media item, displaying, on the display, a prompt to install the respective media application on the electronic device (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 17, with dependency of claim 16, receiving, Chai discloses via the one or more input devices, a sequence of inputs corresponding to inputs to install the respective media application on the electronic device and authorize the respective media application on the electronic device; and upon installing and authorizing the respective media application on the electronic device, without further user intervention, starting playback of the respective media item on the display (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 18, with dependency of claim 1, Chai discloses receiving, via the one or more input devices, an input corresponding to a first action with respect to a respective media item not included in the suggested media items; and after receiving the input corresponding to the first action with respect to the respective media item, displaying, on the display, the media browsing user interface including the plurality of representations of the suggested media items, the plurality of representations of the suggested media items including a representation of the respective media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim). Regarding Dependent claim 19, with dependency of claim 18, Chai discloses while displaying the media browsing user interface on the display, receiving, via the one or more input devices, an input enabling a private media browsing mode on the electronic device; and in response to receiving the input enabling the private media browsing mode on the electronic device: enabling the private media browsing mode on the electronic device; and replacing the plurality of representations of the suggested media items in the media browsing user interface with a second Regarding Dependent claim 20, with dependency of claim 19, Chai discloses while the private media browsing mode is enabled on the electronic device, receiving, via the one or more input devices, a second input corresponding to the first action with respect to a second respective media item not included in the suggested media items; after receiving the second input, receiving, via the one or more input devices, an input disabling the private media browsing mode on the electronic device; and in response to receiving the input disabling the private media browsing mode on the electronic device: disabling the private media browsing mode on the electronic device; and redisplaying the plurality of representations of the suggested media items in the media browsing user interface, the plurality of representations of the suggested media items not including a representation of the second respective media item (see paragraphs 79, discloses private browsing according to a user accessing their personal account). Regarding Dependent claim 21, with dependency of claim 19, Chai discloses while the private media browsing mode is enabled on the electronic device, receiving, via the one or more input devices, an input disabling the private media browsing mode on the electronic device; and in response to receiving the input disabling the private media browsing mode on the electronic device: disabling the private media browsing mode on the electronic device; and redisplaying the plurality of representations of the suggested media items in the media browsing user interface 

Regarding Dependent claim 24, with dependency of claim 1, Chai discloses while the representation of the first media item of the suggested media items has focus in accordance with a determination that the user of the electronic device has partially watched the first media item, the representation of the first media content includes a visual indicator of a playback progress for the first media item; and in response to receiving the in media browsing  include the visual indicator of the playback progress for the first media input corresponding to the request to navigate through the plurality of representations of media items: updating the representation of the first media content to not include the visual indicator of the playback progress for the first media item; and in accordance with a determination that the user of the electronic device has partially watched the second media item, updating the representation of the second media item to include a visual indicator of a playback progress for the second media item (see paragraphs 144-147 & figs. 16A-16F, including the explanation provided in the Independent claim).

Regarding Dependent claim 25, with dependency of claim 27, Chai discloses wherein in accordance with a determination that access to the respective media item of the suggested media items will not be expiring within the predetermined time period, the representation of the respective media item is not displayed at the prioritized position in the plurality of representations of suggested media items based on the upcoming expiration of the access to the respective media item (Fig 14C depicts an on now and the grid guide including suggested media items under each broadcast channel. For example 924e depicts ABC broadcast with one 

Regarding Dependent claim 26, with dependency of claim 27, Chai discloses wherein the plurality of representations of suggested media items concurrently includes the representation of the respective media item and a representation of a second respective media item wherein: access to the respective media item will be expiring within a first time period; access to the second respective media item will be expiring within a second time period, longer than the first time period, and the representation of the respective media item is displayed at a prioritized position relative to the representation of the second respective media item (Fig 14C depicts an on now and the grid guide including suggested media items under each broadcast channel. For example 924e depicts ABC broadcast with one suggested media item being ABC news program at 11:30pm under this channel. While there is no particular prioritization on a row basis among the suggested media items in FIG 14C their certainly is prioritization on a column by column basis has the broadcasts are organized based on program times and the corresponding broadcast channel. Therefore those that are expiring soon are presented now at the top while others are presented below it and not expiring soon).

Regarding Dependent claim 27, with dependency of claim 1, wherein in accordance with a determination that access to a respective media item of the suggested media items will be 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
7.	Applicant’s arguments filed 8/30/2021 has been considered but are moot in view of the new grounds of rejection.


Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Allen et al. (U.S. 7,650,569) discloses “System And Method For Focused Navigation Within A User Interface”
Madden et al. (U.S. 8,769,408) discloses “Intelligent Media Navigation”
Brunner et al. (U.S. 7,330,192) discloses “Rendering Translucent Layers In A Display System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
11/19/2021